Exhibit 10.7

 

SECURED PROMISSORY NOTE

Missoula, Montana

 

$450,000.00 

 Dated: November 9, 2016

                                   

  

FOR VALUE RECEIVED, the undersigned, 4B’s Holdings, Inc., a Delaware corporation
(“Borrower”), promises to pay to Robert E. Wheaton and Suzanne H. Wheaton,
husband and wife, or its assignee (“Lender”), the principal sum of Four Hundred
Fifty Thousand Dollars ($450,000.00) together with interest at the rate set
forth in section 1 below, due and payable in accordance with Section 2 below.

 

 

 

1.

INTEREST. The unpaid principal amount of this Note shall accrue interest
annually at a rate of eleven and half percent (11.5%) per annum. Calculations of
interest shall be based upon the actual number of days elapsed over a year
deemed to consist of three hundred sixty-five (365) days. The Borrower will pay
the Lender $3,000.00 in loan costs.

 

 

2.

PAYMENT OF PRINCIPAL AND INTEREST. The Borrower shall make monthly payments of
principal and interest in the amount of Fourteen Thousand Eight Hundred
Thirty-nine Dollars and 20/100 ($14,839.20) per month payable on the ninth day
of each month, commencing December 9, 2016 and continuing to be due and payable
on the ninth day of each month until November 9, 2019 at which time all unpaid
principal together with all accrued and unpaid interest shall be due and payable
in full, as further set forth in the amortization table attached hereto as
Exhibit "A". All payments hereunder shall be made to Lender at the address
below, or at such other place as the holder may designate.

 

 

3.

DEFAULT. This Note and the entire principal amount and any accrued and unpaid
interest thereon may, at the option of the Lender, be declared immediately due
and payable if the Borrower shall fail to pay by the due date any payment of
principal or interest due after ten (10) days written notice by Lender to
Borrower.

 

 

4.

SECURITY. This Note is secured by the Second Mortgage encumbering the real
property and improvements located at 1533 US Highway 49, Magee, MS (the
"Property"). The Lender will be entitled to the benefits of the security
provided by the Second Mortgage and will have the right to enforce the covenants
and agreements of Borrower contained in the Second Mortgage. This Note is also
guaranteed by Star Buffet, Inc. and JB's Star Holdings, Inc. pursuant to a
Guaranty executed concurrently herewith.

  

 
1

--------------------------------------------------------------------------------

 

 

 

5.

NOTICE. Any notice to Borrower or Lender shall be given by personal delivery or
by mailing such notice by overnight mail by recognized national carrier, first
class or certified mail, return receipt requested, to Borrower or Lender at the
address stated below, or at such other address as may be designated by written
notice. Notices by first class or certified mail shall be deemed delivered and
received three (3) days after deposit in accordance with this provision in
United States mail.

 

 

To Borrower at: 

4B’s Holdings, Inc.

 

 

c/o Bob Wheaton

 

 

2501 N. Hayden Road, Suite 103

 

 

Scottsdale, AZ 85257

 

 

 

 

To Lender at: 

Robert E. and Suzanne H. Wheaton

 

 

4716 E. Valley Vista Lane

 

 

Paradise Valley, AZ 85253

             

            

  

 

6.

PREPAYMENT. Borrower may, at any time, prepay all or any part of the principal
of this Note without premium or penalty. Prepayments shall first be applied to
any costs, fees, late charges or other charges incurred in connection with the
indebtedness evidenced by this Note; next to the payment of accrued interest,
then to principal.

 

 

7.

MISCELLANEOUS

 

(a)

Principal and interest due hereunder are payable in lawful money of the United
States.

 

(b)

If a monthly installment is not paid within seven (7) calendar days of its due
date, a one hundred dollar ($100.00) late fee will apply.

 

(c)

The prevailing party in any action to enforce or interpret this Note shall be
entitled to reasonable attorney’s fees and costs.

 

(d)

This Note shall be governed by and construed in accordance with the laws of the
State of Arizona. Any action brought under this Note shall be venued in
Scottsdale, Arizona.

 

(e)

Notwithstanding anything to the contrary contained in this Note, it is the
intention of Borrower and Lender that the interest charged on this note shall at
all times comply with applicable usury laws. If the interest charged hereunder
shall at any time be determined by a court of competent jurisdiction to exceed
the highest applicable federal or state usury limit, at the Lenders option, the
amount of excessive interest shall be credited against the outstanding principal
balance of this Note or shall be refunded to Borrower.

 

(f)

This Note shall be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns. Borrower may not assign or transfer
any interest hereunder without the prior written consent of Lender which consent
shall not be unreasonably withheld.

 

(g)

No amendment of any provision of this Note (including a waiver thereof or
consent relating thereto) shall be effective unless the same shall be in writing
and signed by both parties.

 

(h)

Demand for payment, protest, notice of dishonor, and all other notices and
demands under this Note and any and all lack of diligence in the enforcement of
this Note are hereby waived by all who are or shall become parties to this Note
and the same hereby assent to each and every extension or postponement of the
time of payment, at or after demand, or other indulgence, and hereby waive any
and all notice thereof.

  

 
2

--------------------------------------------------------------------------------

 

 

       IN WITNESS WHEREOF, Borrower has duly executed this Note on November 9,
2016.

 

4B’S HOLDINGS, INC.

 

 

By:      /s/ Ron
Dowdy                                                            

     Ron Dowdy, Secretary

 

 

3